                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UNITED STATES OF AMERICA,                     :
                                              :
     Plaintiff,                               :
                                              :          CRIMINAL ACTION NO.
     v.                                       :             1:19-CR-361-AT
                                              :
CHRISTINA MARIE WILSON,                       :
                                              :
     Defendants.                              :
                                              :
                                              :

                                       ORDER

      Currently pending before the Court is Magistrate Judge Justin Anand's Report

and Recommendation ("R&R”) of February 7, 2020. (Doc. 34). This R&R in summary,

condensed terms covers the same Fourth Amendment suppression issues addressed in

Wilson I, the predecessor case to the instant case, 1:16-CR-27-AT-JSA, which was

dismissed without prejudice for speedy trial reasons on July 25, 2018. See Wilson I

docket, Docs. 96, 114, 149, 187. The Magistrate Judge’s Report recommends that the

Court deny Defendant’s new suppression motions (Docs. 24, 30) for the same reasons

articulated in the Magistrate Judge’s reports and recommendations in Wilson I (Docs.

96, 130 in 1:16-CR-27-AT-JSA).

      The Defendant once again asserts objections. Her objections are comparable if

not precisely identical to her prior objections. (Doc. 52). Defendant points out that the

FBI recording of the interview with Defendant (which is somewhat incomplete due to

the FBI agent’s coming and going) does not reflect that federal or state law enforcement
officers ever expressly advised Defendant she was free to go and not under arrest.

However, the tape does confirm that the officers did communicate there were no

charges currently pending against her.1 And Defendant does not dispute that officers

communicated with her regarding the search warrant being executed. Defendant raises

Miranda2 warning, voluntariness, coercion, and undue duress arguments based on the

factual circumstances of the law enforcement officers’ execution of the search and

interview as well as her psychological condition.

       The Court has reviewed on a de novo, independent basis the record in

conjunction with Defendant’s Motion to Suppress Statements (Docs. 24, 30) and

Defendant’s Objections (Doc. 52), consistent with the provisions of 28 U.S.C. §

636(b)(1). The Court continues to view this as a troubling case because of the officers’

inconsistent statements in the different hearings as to what they expressly advised

Defendant (or did not) as to her arrest status, especially in the context of the sudden

appearance of 8 or 9 agents at Defendant’s home to conduct a search of the total house.

The Court, however, views the Magistrate Judge’s ultimate factual and legal Miranda

analysis in his original report, as corrected and supplemented by his subsequent Report

and Recommendation, to be both factually and legally correct. The Court agrees that a

Miranda warning was not required as the Defendant cannot be said to have been in

custody based on the record in this case. See United States v. Luna-Encinas, 603 F.3d

876, 881 (11th Cir. 2010)(“… although a reasonable person in the defendant’s position

may feel constrained not to leave the scene of a police encounter -- and thus may be

1 The Court notes that the FBI lead agent’s tape also did not include all of the interview
conducted by FBI Agent Thomas Clark and Task Force Officer Patrick Wolfe.
2
  Miranda v. Arizona, 384 U.S. 436 (1966).


                                                 2
deemed to have been ‘seized’ by law enforcement           -- he will not necessarily be

considered in ‘custody’ for Fifth Amendment purposes. Rather, “a free-to-leave inquiry

reveals only whether the person questioned was seized.” (Citations omitted.)

         The Magistrate Judge previously determined that Defendant’s Jackson v. Denno3

voluntariness ground for suppression of her statements had been waived, though he

indicated he would find, if the waiver does not apply, that the totality of the facts

support a finding of voluntariness. (Wilson 1, Doc. 130 at 12, fn. 2.) As this is a newly

instituted case, the Court is not prepared to apply the prior determination of waiver. But

Defendant’s counsel certainly should have made a more expansive Jackson v. Denno

argument in his suppression motion in this current case, especially in light of the

Magistrate Judge’s prior waiver finding that was based on Defendant’s boiler plate

briefing. While many of the same factors that warrant denial of Defendant’s Miranda

motion apply to the Jackson v Denno analysis here, the Court notes that the Defendant

has consistently argued evidence related to her mental health that may bear relevance to

her claim that her statements provided on September 30, 2015 were not voluntarily

provided. Accordingly, Defendant may renew her Jackson v. Denno motion at a hearing

that would be held immediately preceding trial in this matter if this case is not otherwise

resolved.

         Accordingly, the Court ADOPTS the Magistrate Judge’s findings in his current

R&R (Doc. 34), incorporating the earlier R&R and supplemental R&R in Wilson I (Docs.

96, 130), with the following exception. The Court DECLINES to adopt the Magistrate



3   Jackson v. Denno, 378 U.S. 368 (1964).


                                             3
Judge’s waiver finding as to the Jackson v. Denno voluntariness issue. The Court defers

ruling on the portion of Defendant’s motion that seeks to raise a Jackson v. Denno issue

and reserves that issue for resolution at a hearing preceding trial, if properly presented

by Defendant. Subject to this exception, the Court DENIES Defendant’s Motions to

Suppress (Docs. 24, 30) and overrules Defendant’s Objections (Doc. 52).

       The Court hereby sets the trial date for defendant Christina Marie Wilson to

begin on June 1, 2020, at 9:30 AM in Courtroom 2308. The pretrial conference is set for

May 27, 2020, at 10:30 AM in Courtroom 2308. Defendant is required to attend the

pretrial conference or present a written waiver of her attendance. By May 6, 2020, the

parties are to file any motions in limine and proposed voir dire questions. By May 6,

2020, the Government is to file a summary of the indictment for use in voir dire. By

May 13, 2020, the parties are to file any objections to those items listed above. The time

from March 4, 2020, to June 1 9, 2020, shall be excluded from computation under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for use by

the Judge, Court Reporter, and Courtroom Deputy Clerk.             Each party should also

provide a courtesy copy of all exhibits for the Judge’s use during trial, preferably in an

appropriately labeled notebook provided on the first day of trial.          The parties are

referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-marking of exhibits.

The parties must provide a courtesy copy of any documents e-filed just prior to trial or

on any day during the course of the trial.




                                              4
       Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information regarding

the pretrial conference, voir dire, and courtroom technology. Any training or trial runs

regarding the courtroom technology must be scheduled in advance of trial via the

Courtroom Deputy Clerk. The Court will not allow time for training or trial runs at the

beginning of the trial. Any motions requesting leave to bring technology into the

courtroom must be filed no later than three (3) days in advance of trial, to allow time for

proper notification to the US Marshals Service.



       It is SO ORDERED this 4th day of March, 2020.




                                       ___________________________________
                                       AMY TOTENBERG
                                       UNITED STATES DISTRICT JUDGE




                                            5
